Citation Nr: 0328604	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a leg disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a menstrual 
disorder.

7.  Entitlement to service connection for lip scars.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1975 to March 1979.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 1996 
rating decision by the San Diego, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  It is 
significant to note that the veteran requested an opportunity 
to present testimony at a personal hearing at the San Diego 
VARO, but that she failed, without indicating cause, to 
report for a scheduled hearing in May 1998.  In June 2003, 
the Board notified the veteran of a change in law related to 
her service connection claim for PTSD.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  In a decision issued May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which had allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  In a subsequent decision the Federal Circuit also 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, a review of the record 
shows the appellant was notified of the VCAA and how it 
applied to her appeal by correspondence issued in January 
2002.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

A review of the record reveals that numerous attempts were 
made to obtain the veteran's service medical records and that 
an administrative determination has been made that the 
records were unavailable.  The Board finds that further 
efforts to obtain service medical records would be futile, 
but that additional development is required to attempt to 
obtain alternative information and post-service records.  
Specifically, the Board notes that available service 
personnel records show the veteran was hospitalized or on 
sick leave during April, May, and June 1977 and in 
January 1979.  The veteran claims this treatment supports her 
claim for PTSD, but has not indicated what specific treatment 
she received at that time.  The Board also notes that a June 
1994 private medical report indicated the veteran had filed a 
claim for Social Security Administration (SSA) disability 
benefits, that the veteran had a history of having incurred a 
chronic low back disorder as a result of spousal abuse in 
1981 and 1982, that she had a history of a work-related left 
knee injury on September 21, 1990, and that she had an 
insidious onset of depression symptoms after she was fired 
from her job in September 1990.  These matters require 
further investigation.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment she received for the 
disabilities at issue since May 1997.  
She should also be requested to provide 
additional, detailed information about 
her claimed PTSD stressors and notified 
of the importance of providing verifiable 
information or corroborating evidence.  
She should be asked to provide additional 
information concerning the reported 
history of a chronic low back disorder as 
a result of spousal abuse in 1981 and 
1982, a work-related left knee injury on 
September 21, 1990, and the insidious 
onset of depression symptoms after being 
fired from her job in September 1990.  
The RO should obtain complete copies of 
any pertinent records (not already in the 
claims folder) from all identified 
sources.

2.  The RO should obtain from SSA the 
records pertinent to the appellant's 
claim for SSA disability benefits and the 
medical records relied upon by SSA in 
adjudicating that claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to assist the veteran in the 
development of her claims, and to ensure compliance with the 
requirements of the VCAA in keeping with the holding of the 
Federal Circuit in DAV and PVA, supra.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


